this court to understand the matters set forth in the petition).
                Accordingly, we
                            ORDER the petition DENIED.'




                                                                                             J.
                                                              Gibbons


                                                                                             J.



                                                                                             J.




                cc: Jon Hernandez
                      Carson City District Attorney
                      Attorney General/Carson City
                      Carson City Clerk




                      'We direct the clerk of this court to file petitioner's motion to proceed
                in forma pauperis, provisionally received on June 14, 2011, and we
                conclude that no action is necessary on this motion as this court has
                already granted petitioner's motion to waive the filing fee.

                       Further, we deny all other requests for relief contained in this
                petition. We note that on December 31, 2012, this court mailed to
                petitioner its order granting petitioner's motion to waive the filing fee and
                that order has since been returned as undeliverable. Petitioner's failure to
                provide this court with an updated address, leaving it unable to
                communicate with him, constitutes an independent basis for denying this
                petition.

SUPREME COURT
        OF
     NEVADA

                                                       2
(0) 1947A